MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Dec 09 2019, 10:32 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark K Leeman                                            Curtis T. Hill, Jr.
Leeman Law Office and Cass County                        Attorney General
Public Defender
Logansport, Indiana                                      Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA

B.D.,                                                    December 9, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-1719
        v.                                               Appeal from the Cass Circuit Court
                                                         The Honorable Stephen R. Kitts, II,
State of Indiana,                                        Judge
Appellee-Petitioner                                      Trial Court Cause No.
                                                         09C01-1901-JD-12




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019                  Page 1 of 8
                                             Case Summary
[1]   B.D., a delinquent child, appeals the modification of his placement to the

      Indiana Department of Correction (“IDOC”). He contends that the trial court

      erred in entering an order modifying his placement and committing him to the

      IDOC without including specific written findings and conclusions as required

      by Indiana Code Section 31-37-18-9. Concluding that any error regarding the

      findings in support of modification of the disposition does not amount to

      reversible error, we affirm.


                                 Facts and Procedural History
[2]   In February 2019, seventeen-year-old B.D. was adjudicated a delinquent child

      for committing theft, a class A misdemeanor if committed by an adult, resisting

      law enforcement, a class A misdemeanor if committed by an adult, and two

      counts of unauthorized entry of a motor vehicle, a class B misdemeanor if

      committed by an adult. During the dispositional hearing, the State asked the

      trial court to take judicial notice of B.D.’s lengthy delinquency history as well as

      his numerous probation violations and failed dispositions in other cases. B.D.’s

      prior placements “included his placement on intensive supervision with GPS

      monitoring multiple times and residential placement in two different facilities.”

      Appellant’s App. Vol. 2 at 47. He previously absconded from GPS monitoring

      in one case and had twice been released from probation on “unsuccessful”

      status. Id. Accordingly, the State recommended B.D.’s placement in the

      IDOC. However, the trial court rejected that recommendation and instead

      imposed probation and placed B.D. on “intensive supervision with GPS

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019   Page 2 of 8
      monitoring” for ninety days. Id. at 58. The trial court warned B.D. that, based

      upon his current offenses and his history, commitment to the IDOC would be

      the only remaining placement alternative if B.D. did not change his behavior.


[3]   On May 13, 2019, the probation department filed a petition to modify

      dispositional decree, alleging that B.D. violated the terms of his probation by

      testing positive for THC. The probation department filed a second petition to

      modify dispositional decree on May 15, 2019, alleging that B.D. violated the

      terms of his probation by again testing positive for THC. Then, on June 5,

      2019, the probation department filed a third petition to modify dispositional

      decree, alleging that B.D. violated the terms of his probation by: (1) cavorting

      with another juvenile on probation; (2) failing to attend probation

      appointments; and (3) failing to conform with curfew.


[4]   At the modification hearing on June 26, 2019, B.D. admitted to each probation

      violation. The trial court then heard argument from both parties regarding the

      appropriate disposition and also heard testimony from B.D.’s probation officer.

      Based upon the evidence, both the prosecutor and the probation officer

      recommended B.D.’s placement with the IDOC. At the conclusion of the

      hearing, the trial court orally entered its order modifying B.D.’s placement to

      the IDOC. In doing so, the court gave a thorough explanation of its decision

      on the record. However, the written modification order subsequently issued by

      the trial court did not provide any specific findings or conclusions as to the

      court’s reasoning for its disposition. This appeal ensued.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019   Page 3 of 8
                                     Discussion and Decision
[5]   B.D. appeals the trial court’s order modifying his placement. “A juvenile court

      is accorded ‘wide latitude’ and ‘great flexibility’ in its dealings with juveniles.”

      J.T. v. State, 111 N.E.3d 1019, 1026 (Ind. Ct. App. 2018) (citation omitted),

      trans. denied (2019). The disposition of a juvenile adjudicated a delinquent is a

      matter committed to the trial court’s discretion, subject to the statutory

      considerations of the child’s welfare, community safety, and the policy favoring

      the least harsh disposition. J.S. v. State, 110 N.E.3d 1173, 1175 (Ind. Ct. App.

      2018), trans. denied (2019). We review a trial court’s disposition and

      modification thereof for an abuse of discretion, which occurs if the decision is

      clearly against the logic and effect of the facts and circumstances before it or the

      reasonable inferences that may be drawn therefrom. Id.; see also K.A. v. State,

      775 N.E.2d 382, 386 (Ind. Ct. App. 2002) (applying abuse of discretion

      standard where juvenile challenged modification of placement to IDOC

      following her violation of terms of suspended commitment), trans. denied. In

      determining whether a trial court has abused its discretion, we neither reweigh

      evidence nor judge witness credibility. J.S., 110 N.E.3d at 1175.


[6]   When issuing an order modifying a juvenile disposition, the court must comply

      with the requirements governing dispositional orders. See Ind. Code § 31-37-22-

      3(c). This involves the trial court’s issuance of written findings and conclusions

      concerning the child’s care, treatment, rehabilitation, or placement; parental

      participation in the plan; efforts made to prevent the child’s removal from the

      parent; family services offered; the court’s reasons for its disposition; and

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019   Page 4 of 8
      whether the child is a dual status child under Indiana Code Article 31-41. Ind.

      Code § 31-37-18-9(a)(1)-(6).


[7]   B.D.’s sole challenge to the trial court’s modification order is that the court did

      not make the statutorily required written findings and conclusions regarding the

      enumerated factors. B.D. asserts that this failure constitutes reversible error

      because it has made “meaningful [appellate] review impossible” and prevents

      this Court from saying “with confidence that the judge would have reached the

      same decision had he … issued an order with specific findings of fact and

      conclusions.” Appellant’s Br. at 12, 18. While we agree with B.D. that the trial

      court did not comply with the statute, we do not agree that this noncompliance

      constitutes reversible error.


[8]   We acknowledge that the written modification order here contained only a bare

      recitation of the proceedings and a brief boilerplate reference to the court having

      reviewed “reports filed” and considered “the statements and evidence

      presented.” Appellant’s App. Vol. 2 at 103. This failure on the part of the trial

      court to comply with the statutory mandate for written specific findings on the

      enumerated issues constitutes clear error. Thankfully, the oral record provides

      us the additional information we need to conduct a meaningful appellate

      review. During the original February 2019 disposition hearing following B.D.’s

      delinquency adjudication in this case, the State recommended B.D.’s

      commitment to the IDOC based upon his current delinquent behavior as well

      as his extensive prior delinquency history. The prosecutor asked the court to

      take judicial notice of B.D.’s prior history, including that he had absconded

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019   Page 5 of 8
      from GPS monitoring in another delinquency case. The trial court noted that

      commitment to the IDOC was probably warranted but nevertheless rejected the

      State’s recommendation for commitment to the IDOC, instead choosing to

      place B.D. on “intensive supervision with GPS monitoring.” Id. at 58.

      However, the trial court explicitly warned B.D. that commitment to the IDOC

      was imminent if he did not change his behavior. See Tr. Vol. 2 at 10 (“This is

      your last shot[,] beyond the last shot …”).


[9]   Thereafter, the record indicates that B.D. left home, his mother had no idea

      where he was, and he refused to go to school or find a job. He proceeded to

      rack up at least five probation violations, which prompted the State to file three

      separate petitions for modification of disposition. During the current

      modification hearing, B.D.’s probation officer went over B.D.’s lengthy

      delinquency history and explained that B.D. had “participated in about every

      service that juvenile probation has to offer [through] his four or five cases” with

      no success. Id. at 29. The officer stated that she believed that commitment to

      the IDOC was a necessary next step so that B.D. would be forced to cease his

      delinquent behavior and complete his education. In issuing its modification

      decision, the trial court explained on the record its reasons for accepting the

      recommendation of the probation department and modifying B.D.’s disposition

      to the IDOC. The trial court specifically referenced the probation reports as

      well as the court’s familiarity with B.D., his family, and his delinquency

      history. The court explained that less restrictive placements had “been




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019   Page 6 of 8
       exhausted previously” and that these other environments clearly could not give

       B.D. the supervision and structure he needed. Id. at 30.


[10]   Again, acknowledging that the written order here is essentially unreviewable,

       we believe that this is not a case of reversible error. That is to say, the

       combined oral and written record provides sufficient information relevant to

       B.D.’s needs for care, treatment, rehabilitation, or placement, the services that

       were offered, and the court’s reasons for its disposition, as to facilitate

       meaningful appellate review. 1 Significantly, B.D. does not assert that the trial

       court’s actual decision to place him in the custody of the IDOC constituted an

       abuse of discretion. He simply argues that, in the absence of written findings, it

       is “unclear why a less restrictive alternative like shelter care was an inadequate

       disposition.” Appellant’s Br. at 18. As stated above, we think that the trial

       court made it patently clear why a less restrictive alternative was inadequate.

       Moreover, this Court has concluded that a juvenile court’s failure to enter the

       required statutory findings in support of its dispositional order does not

       necessarily constitute reversible error. See Madaras v. State, 425 N.E.2d 670, 672

       (Ind. Ct. App. 1981) (concluding that while “the court’s failure to make findings

       was clearly error,” reversal and remand to require court to detail its reasons for

       disposition would “serve no purpose” in light of conclusion that trial court’s




       1
         Although the trial court’s written modification order vaguely references its consideration of “reports,” it is
       clear from the oral record that the trial court incorporated and relied on reports from the probation
       department in making its decision. We note that the court was unable to incorporate by reference information
       from a predispositional report because B.D. waived the preparation of a report during the initial disposition
       hearing. Tr. Vol. 2 at 8; Appellant’s App. Vol. 2 at 58.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019                    Page 7 of 8
       disposition was indeed proper). Because B.D. does not even attempt to argue

       that his placement with the IDOC was an abuse of discretion, we cannot

       conclude that B.D. was prejudiced by the trial court’s failure to enter adequate

       written findings.


[11]   In reaching this conclusion, we do not intend to minimize the trial court’s

       failures or the important role that written findings and conclusions regarding

       the enumerated statutory considerations serves for the parties and for appellate

       review. 2 We simply conclude that, given the record before us, as well as B.D.’s

       lack of argument that the evidence supports a less restrictive disposition, the

       court’s failure to enter adequate written findings does not constitute reversible

       error. The trial court’s modification order is affirmed.


[12]   Affirmed.


       May, J., and Pyle, J., concur.




       2
         Having determined that the written modification form utilized by the trial court was inadequate, we trust
       that the trial court will alter its procedures and enter the required statutory findings and conclusions in
       juvenile cases moving forward.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1719 | December 9, 2019                   Page 8 of 8